DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: it is suggested the claim be amended to recite “an aliphatic amino ether” and “a derivative of urea, a tin(II) salta carboxylic acid”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,029,713 to Petrella.
Regarding Claim 1.  Petrella teaches a process for preparing a polyurethane foam comprising reacting:
a polymer/filled polyol such as a polyurea or PIPA polyol (Column 2, Lines 41 – 59’ Column 3, Lines 5 – 9).  Petrella also teaches styrene-acrylonitrile filled polyols may be used but nowhere requires they be present in the composition.  Thus, embodiments in which such polyols are not included are readily envisioned from the reference;

a crosslinker such as diethanolamine, diisopropanolamine, triethanolamine, and/or tripropanolamine (Column 2, Lines 63 – 66; Column 3, Lines 5 – 13), which all correspond to compounds which are reactive toward isocyanates and have molecular weights in the range of from 62 to 399 g/mol;
water as a blowing agent (Column 3, Lines 1 – 3);
a tertiary amine gelling catalyst as an additive which may correspond to, i.e. consist of, the cycloaliphatic tertiary amine compound triethylenediamine (Column 3, Lines 34 – 39; and Claims 4 - 6); and 
an isocyanate provided in an amount sufficient to achieve an isocyanate index in the range of 92 to 115 (Column 3, Line 14).
Petrella does not expressly teach the polyurethane foam produced is for the thermal and acoustic insulation of engines.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam which is for the thermal and acoustic insulation of engines, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 8.  Petrella teaches the process of Claim 1.  The reference does not require (or mention) the use of flame retardants or use such compounds in the inventive examples.
Regarding Claims 10 and 11.  Petrella teaches a polyurethane foam prepared by the process of Claim 1 (Column 3, Lines 1 - 15).  Petrella does not expressly teach the polyurethane foam produced is for the thermal and acoustic insulation of engines and is silent regarding its density.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having the instantly claimed density which is for the thermal and acoustic insulation of engines, would implicitly be achieved by a process employing all of the claimed steps and processing In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 – 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,029,713 to Petrella et al., as applied to Claim 1 above.
Regarding Claim 2.  Petrella teaches the process of Claim 1 wherein, in Run A5, the composition/Formulation A comprises a polyurea-filled triol (Multranol® 9151) as the filled polyol (Column 3, Line 64 – Column 4, Line 7).  Petrella teaches polyurea-filled polyols are polyols containing a dispersion formed by the reaction of a diamine and toluenediisocyanate (Column 2, Lines 51 – 55).  
Petrella does not expressly teach triethylenediamine, i.e. a catalyst consisting [essentially] of a cycloaliphatic tertiary amine, is provided in this example.  However, in the disclosure, Petrella teaches the concept of using triethylenediamine as a tertiary amine gelling catalyst in the disclosed process (Column 3, Lines 34 – 39; and Claims 4 - 6).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide triethylenediamine in the process carried out in Run A5 of Petrella.  The motivation would have been that Petrella teaches this compound functions a gelling catalyst in the disclosed process (Column 3, Lines 34 – 39; and Claims 4 - 6), promoting the reaction between polyisocyanate and polyol to form the polyurethane polymer in the foam product.
Regarding Claim 4.  Petrella teaches the process of Claim 1 wherein the at least one filled polyol may have a molecular weight ranging from 5,000 to 6,000 g/mol (Column 3, Line 10).  It has been held that where the claimed ranges overlap or lie prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a filled polyol having a molecular weight at the lower end of the range taught by Petrella, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a decrease in the molecular weight of a polyol is associated with increased rigidity in the final foam product.
Petrella does not expressly teach triethylenediamine, i.e. a catalyst consisting [essentially] of a cycloaliphatic tertiary amine, is provided in this example.  However, in the disclosure, Petrella teaches the concept of using triethylenediamine as a tertiary amine gelling catalyst in the disclosed process (Column 3, Lines 34 – 39; and Claims 4 - 6).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide triethylenediamine in the process carried out in Run A5 of Petrella.  The motivation would have been that Petrella teaches this compound functions a gelling catalyst in the disclosed process (Column 3, Lines 34 – 39; and Claims 4 - 6), promoting the reaction between polyisocyanate and polyol to form the polyurethane polymer in the foam product.
Regarding Claim 5.  Petrella teaches the process of Claim 1 wherein, in Run A5, the composition/Formulation A comprises a polyurea-filled triol (Multranol® 9151) 
Petrella does not expressly teach triethylenediamine, i.e. a catalyst consisting [essentially] of a cycloaliphatic tertiary amine, is provided in this example.  However, in the disclosure, Petrella teaches the concept of using triethylenediamine as a tertiary amine gelling catalyst in the disclosed process (Column 3, Lines 34 – 39; and Claims 4 - 6).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide triethylenediamine in the process carried out in Run A5 of Petrella.  The motivation would have been that Petrella teaches this compound functions a gelling catalyst in the disclosed process (Column 3, Lines 34 – 39; and Claims 4 - 6), promoting the reaction between polyisocyanate and polyol to form the polyurethane polymer in the foam product.
Regarding Claim 6.  Petrella teaches the process of Claim 1 wherein, in Run A5, the composition/Formulation A comprises a conventional triol (Multranol® 9143) with a molecular weight of 6,000 g/mol (Column 3, Line 64 – Column 4, Line 6).  From its reported molecular weight and functionality, Multranol® 9143 can be calculated to have a hydroxyl number of roughly 28 mgKOH/g.

Regarding Claim 9.  Petrella teaches the process of Claim 1 wherein, in Run A5, the composition/Formulation A comprises 50 parts by weight (roughly 47 weight percent) of the filled polyol (Multranol® 9151); 50 parts by weight (roughly 47 weight percent) of an isocyanate-reactive compound with a molecular weight of 6,000 g/mol (Multranol® 9143); 1.5 parts by weight (roughly 1.4 weight percent) of diethanolamine, 3.2 parts by weight (roughly 3 weight percent) water, and a combined weight of 1.99 parts by weight (roughly 1.9 weight percent) of catalysts and surfactants as additives (Column 3, Line 64 – Column 4, Line 28).
Petrella does not expressly teach triethylenediamine, i.e. a catalyst consisting [essentially] of a cycloaliphatic tertiary amine, is provided in this example.  However, in .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,029,713 to Petrella, as applied to Claim 1 above, and further as evidenced by US 2016/0145377 to Honkomp.
Regarding Claim 3.  Petrella teaches the process of Claim 1 wherein, in Run A5, the composition/Formulation A comprises Multranol® 9151 as the filled polyol (Column 3, Line 64 – Column 4, Line 7).  Honkomp provides evidence that Multranol® 9151 is a polyol comprising 20 weight percent polyurea solids (Paragraph 0034), i.e. it comprises 20 weight percent of the urea/filler composition.
Petrella does not expressly teach triethylenediamine, i.e. a catalyst consisting [essentially] of a cycloaliphatic tertiary amine, is provided in this example.  However, in the disclosure, Petrella teaches the concept of using triethylenediamine as a tertiary .

Claims 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,029,713 to Petrella, as applied to Claims 1 and 10 above, and further in view of US 2016/0123225 to Paik et al.
Regarding Claims 12 and 13.  Petrella teaches the process of Claim 10 but does not expressly teach it is applied to an internal combustion engine.  However, Paik et al. teaches the concept of applying a polyurethane foam to an internal combustion such that it surrounds the external surface of the engine (Paragraph 0007).  Petrella et al. and Paik et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams and applications thereof.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the polyurethane foam of Petrella to the external surface of an internal combustion engine, as is taught by Paik et al.  The motivation would have been that it  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Paik et al. shows that polyurethane foams are known in the art to be suitable for the insulation of internal combustion engines (see Paragraph 0007 of the reference).
Regarding Claims 14 and 15.  Petrella teaches the process of Claim 1 but does not expressly teach it further comprises the claimed steps.  However, Paik et al. teaches the concept of mixing an isocyanate-reactive composition and an isocyanate component B to form a reaction mixture, applying the reaction mixture directly to at least part of an outer surface of an internal combustion engine comprising a crankcase before said reacting, and then allowing the reaction mixture to react (Paragraphs 0007 - 0008, 0016, and 0025).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the polyurethane foam of Petrella to the external surface of an internal combustion engine, as is taught by Paik et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Paik et al. .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,029,713 to Petrella, as applied to Claim 1 above, and further in view of US 5,698,609 to Lockwood et al.
Regarding Claims 16 and 17.  Petrella teaches the process of Claim 1 but does not expressly teach the composition of the crude MDI which is used.  However, Lockwood et al. also teaches a crude MDI component which comprises most preferably 50 to 55 weight percent diphenylmethane diisocyanate and 45 to 50 weight percent polyphenylpolymethylene polyisocyanate.  The diphenylmethane diisocyanate contains preferably 80 weight percent or greater of the 4,4’- isomer, with the remainder being the 2,4’- isomer (Column 5, Line 67 – Column 6, Line 24).  This can be calculated to correspond to a crude MDI isocyanate component which is 40 to 44 weight percent 4,4’-MDI, 6 – 10 weight percent 2,4’-MDI, and 50 to 55 weight percent pMDI.  Petrella and Lockwood et al. are analogous art as they are from the same field of endeavor, namely open-cell, flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the crude MDI component taught by Lockwood et al. as the crude MDI in Lockwood et al.  The motivation would have been that it has been held that it is obvious  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Lockwood et al. shows that this is a suitable crude MDI composition for the preparation of open-cell, flexible polyurethane foams. 

Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that Petrella et al. discloses a catalyst composition consisting essentially of 25 to 80 weight percent pentamethyldiethylenetriamine (PMDETA) and 20 to 75 weight percent bis(dimethylaminopropyl)methylamine (BDMAPMA).  It is applicant’s position that the composition that is reacted in instant Claim 1 is now closed to the presence of catalysts aside from those listed, which includes neither PMDETA nor BDMAPMA, in any amount that materially affects the basic and novel characteristics of the claimed invention.
The Office respectfully disagrees.  The “consisting essentially of” phrase appearing in the body of the claim limits only the composition of the claim term of “a catalyst”.  Thus, the instantly claimed process does require the use of a catalyst consisting essentially of the recited species.  However, as written, the claims are open 
Moreover, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (MPEP 2111.03(III)) 
In the instant case, there is no indication that use of PMDETA and BDMAPM, as  required by Petrella, would affect the basic and novel characteristics of the instantly claimed invention.  These compounds both correspond to aliphatic tertiary amine catalysts.  Paragraph 0098 of the PG-PUB of the instant specification expressly recites aliphatic tertiary amine catalysts as suitably catalysts in the disclosed process.  This presents strong evidence that the used PMDETA and BDMAPMA would not affect the basic and novel characteristics of the claimed invention.  
To exclude the presence of additional catalysts other than those expressly recited, the instant claims could be amended to, for example, set forth (i) the process comprises reacting a mixture consisting of the recited ingredients; (ii) to contain a proviso that no aliphatic tertiary amine catalysts are used in the process; or (ii) that the only or sole chain extenders catalysts used in process are the species expressly recited.
B) Applicant’s arguments that the applied evidentiary and secondary references do not remedy the deficiencies of Petrella are not persuasive, as the alleged deficiencies have been addressed above.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764